                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION


SARAH L. SNYDER,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1021

LAKIN HEAD OF MEDICINE (JANE DOE);
LAKIN NURSE PRACTITIONER (JANE DOE);
LAKIN CORRECTIONAL OFFICER (JOHN DOE); and
LAKIN HOUSING UNIT OFFICER, (JOHN DOE),

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the complaint be dismissed, without prejudice, and this matter be removed from

the docket of the Court. Neither party has filed objections to the Magistrate Judge’s findings and

recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and ORDERS that the complaint be DISMISSED, without prejudice,

and this matter be REMOVED from the docket of the Court, consistent with the findings and

recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                             ENTER:         August 23, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE
